Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1, 6-7, 9, and 14-15 are amended. Claims 1-4, 6-12, and 14-16 are pending and have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Drawings
The drawings were received on 11/05/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Batal et al. (US Patent 9,869,257) in view of Brecq et al. (“A new indicator for knock detection in gas SI engines”, see PTO-892 filed 01/22/2021).

Regarding CLAIM 1, Batal teaches: A system for training a deep learning system to detect engine knock with accuracy associated with high fidelity knock detection sensors despite using data from a low fidelity knock detection sensor, the system comprising: (C. 8, L. 24-30 teaches a machine learning algorithm. The abstract and claims 1 and 10 teach predicting peak pressure using a vibration sensor.)
an engine; (C. 6, L. 43)
a high fidelity knock detection sensor having a first fidelity; (C. 7, L. 46-48; Claim 13)
a low fidelity knock detection sensor having a second fidelity, (C. 6, L. 51-56: knock sensor 23)
the second fidelity being lower than the first fidelity; and (C. 4, L. 1-12. The knock sensor has a lower fidelity than the in-cylinder pressure sensor because it is further from the combustion.)
an electronic processor, the electronic processor configured to: (C. 7, L. 1-14 teaches system 25)
receive first data from the high fidelity knock detection sensor, wherein the first data represents pressure in a combustion chamber of the engine; (C. 7, L. 45-46)
receive second data from the low fidelity knock detection sensor, wherein the second data represents vibrations of an engine block; (C. 7, L. 49-50)
map the first data to the second data, wherein the mapping is based at least in part on a temporal correlation of a peak pressure of the first data with the second data, and wherein the peak pressure indicates a corresponding engine knock; (C. 7, L. 58 - C. 8, L. 2 teaches the knock sensor signal is converted into the MAFS, and the MAFS is mapped to the pressure. Temporal correlation – Fig. 7 element 114 and C. 10, L. 5-25)
using training data including the mapped data, train the deep learning system to determine a predicted peak pressure using data from the low fidelity knock detection sensor; (C. 8, L. 23-26; C. 4, L. 5-12)
wherein the predetermined threshold is based at least in part on a linear regression. (C. 8; L. 26-30 teaches linear model; C. 11, L. 26-27 teaches using a linear regression to determine PPV from MAFS features.)
Although Batal teaches a predicted peak pressure, Batal does not explicitly teach: detect engine knock when the predicted peak pressure is less than or equal to a predetermined threshold, wherein the predetermined threshold is based at least in part on a linear regression.
	But Brecq teaches: detect engine knock when the predicted peak pressure is less than or equal to a predetermined threshold, wherein the predetermined threshold is based at least in part on a linear regression. (p. 525, col. 2, § 2.3, first paragraph teaches MAPO is a knock index, and that peak pressure is due to engine knock. In Fig. 8 on p. 528, light knock is detected when the peak pressure is MAPO = 0.3 bar, which is less than a predetermined threshold of MAPO = 1.0 bar for detecting heavy knock. The broadest reasonable interpretation of peak pressure is MAPO, the Maximum Amplitude of Pressure Oscillations.)
Brecq is in the same field of endeavor as the claimed invention, namely, knock detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined peak pressure is due to engine knock, and to have detected engine knock below a peak pressure threshold. A motivation for the combination to maintain a constant knock margin. (Brecq, p. 523, last sentence in col. 1)

Regarding CLAIM 7, the combination of Batal and Brecq teaches: The system according to claim 1, 
	Batal teaches: wherein the electronic processor is configured to map the first data to the second data by: mapping the peak pressure included in the first data to vibrations included in the second data. (C. 7, L. 58 - C. 8, L. 2 teaches the knock sensor signal is converted into the MAFS, and the MAFS is mapped to the pressure; C. 10, L. 5-14)

	Regarding CLAIM 8, the combination of Batal and Brecq teaches: The system according to claim 1,
Batal teaches: wherein the system further includes an ignition and the electronic processor is further configured to: update an operating point of the ignition based on the predicted peak pressure. (C. 1, L. 53-54; C. 8, L. 62 to C. 9, L. 1; Claim 1, last claim paragraph)
	
Claims 9 and 15-16 are method claims which recite the same features as system claims 1 and 7-8. Claims 9 and 15-16 are rejected for the reasons set forth in the rejections of claims 1 and 7-8.

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Batal et al. (US Patent 9,869,257) in view of Brecq et al. (“A new indicator for knock detection in gas SI engines”, see PTO-892 filed 01/22/2021) and Gunnemann et al. (“Predicting Defective Engines using Convolutional Neural Networks on Temporal Vibration Signals”, see PTO-892 filed 01/22/2021).

	Regarding CLAIM 2, the combination of Batal and Brecq, teaches: The system according to claim 1,
	However, neither Batal nor Brecq explicitly teaches: wherein the deep learning system is a convolutional neural network.
But Gunnemann teaches: wherein the deep learning system is a convolutional neural network. (p. 94, § 4, first sentence)
(Gunnemann see (B) on p. 94, and (i) on p. 95.)

	Regarding CLAIM 3, the combination of Batal, Brecq, and Gunnemann teaches: The system according to claim 2,
However, neither Batal nor Brecq explicitly teaches: wherein one-dimensional filters learned by the convolutional neural network extract features associated with a time of the vibrations included in the first data.
	But Gunnemann teaches: wherein one-dimensional filters learned by the convolutional neural network extract features associated with a time of the vibrations included in the first data. (P. 93, § 2, ¶ 3, lines 1-3; P. 95, ¶ (i) first 2 sentences; “one-dimensional filters” is taught by p. 95, ¶ (i), last two lines.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a CNN to extract temporal features because CNNs perform well for time series classification. (Gunnemann, p. 93, ¶ 2, last 3 lines.)

Regarding CLAIM 4, the combination of Batal, Brecq, and Gunnemann teaches: The system according to claim 2,
	However, neither Batal nor Brecq explicitly teaches: wherein the layers of the convolutional neural network are fully connected.
wherein the layers of the convolutional neural network are fully connected. (p. 96, section (C), line 3; p. 95, Fig. 2, far right side)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fully connected layer in Gunnemann’s CNN. A motivation for the combination is that fully connected layers are used to generate the final classification decision. (p. 96, section (C), line 4.)

Claims 10-12 are method claims which recite the same features as system claims 2-4. Claims 10-12 are rejected for the reasons set forth in the rejections of claims 2-4.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Batal et al. (US Patent 9,869,257) in view of Brecq et al. (“A new indicator for knock detection in gas SI engines”, see PTO-892 filed 01/22/2021) and Iwade et al. (US 20060185422 A1).

Regarding CLAIM 6, the combination of Batal and Brecq teaches: The system according to claim 1,
	Batal teaches: wherein the system further comprises an ignition and the electronic processor… (Ignition is taught in C. 1, L. 18-20. Electronic processor is taught by system 25 in C. 7, L. 1-14)
	However, neither Batal nor Brecq explicitly teaches: the electronic processor is further configured to: delay the ignition when engine knock is detected.
But Iwade teaches: the electronic processor is further configured to: delay the ignition when engine knock is detected. (¶ [0064], lines 1-3 and ¶ [0072])
 (Iwade, ¶ [0072], lines 3-4)

Claim 14 is a method claim which recites the same features as system claim 6. Claim 14 is rejected for the reasons set forth in the rejection of claim 6.

Response to Arguments
	Examiner herein responds to the interview held 11/04/2021, Applicant’s remarks and claim amendments filed 11/05/2021, and the Advisory Action filed 11/17/2021.

Objections to the Drawings: The objection to the drawings has been withdrawn. The drawings have been entered.

Claim Objections (Remarks, p. 7): The objections to the claims concerning the minor informalities have been withdrawn due to the claim amendments. 

Claim Rejections Under 35 U.S.C. 103 (Remarks, pp. 8-11): Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer et al. (US 20150114088 A1) teaches knocking of the internal combustion engine being recognized when the knock recognition threshold is exceeded by the estimated peak pressure (Abstract).
Dou et al. (JP 2005-120896 A) teaches training a neural network to detect pressure using a vibration sensor.
Panzani et al. (“Engine Knock Margin Estimation Using In-Cylinder Pressure Measurements”) teaches predicting engine knock when peak pressure is less than or equal to a predetermined threshold on p. 303, col. 1, eq. (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127